 1                                                JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     IRA ROBERT ELLIS,                 ) NO. EDCV 19-2331-RGK (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   COUNTY OF RIVERSIDE, et al,       )
                                       )
15                   Defendants.       )
16   _________________________________ )

17
18          On December 4, 2019, Plaintiff, a California state prisoner proceeding pro se, filed a
19   civil rights complaint pursuant to 42 U.S.C. § 1983 (the “Complaint”). (Dkt. No. 1.) The
20   Complaint asserts claims for deliberate indifference against the Sheriff and County of
21   Riverside as well as the Chief Medical Officer and the Medical Director for the Riverside
22   County Jail. (Id. at 3-4.) However, the Complaint does not clearly identify a specific action
23   taken by any of the named defendants that exhibited deliberate indifference to Plaintiff’s
24   serious medical needs. (See generally id.) Instead, the Complaint refers broadly to the
25   defendants as a group without including factual allegations that support a plausible inference
26   that any defendant personally participated in, or is otherwise liable for, the alleged violation
27   of Plaintiff’s rights under the Eighth Amendment. (See generally id.) As such, the Complaint
28   fails to state a claim upon which relief may granted, Barren v. Harrington, 152 F.3d 1193,

                                                   1
 1   1194 (9th Cir. 1998) (“Liability under [Section] 1983 must be based on the personal
 2   involvement of the defendant.”), Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (“In
 3   order for a person acting under color of state law to be liable under section 1983, there must
 4   be a showing of personal participation in the alleged rights deprivation.”), and is subject to
 5   dismissal. See 28 U.S.C.A. § 1915A (in civil rights actions brought by prisoners, district courts
 6   shall dismiss the complaint if the court determines that the complaint, or any portion therefore,
 7   fails to state a claim upon which relief can be granted).
 8
 9          Also on December 4, 2019, the Court notified Plaintiff that he had failed to pay the
10   filing fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 3.) On December
11   23, 2019, after more than two weeks had passed and Plaintiff had not responded to the Court’s
12   notification, the Court ordered Plaintiff to show cause, no later than January 13, 2020, why
13   the action should not be dismissed for failure to pay the filing fee or obtain authorization to
14   proceed without prepayment of the fee. (Dkt. No. 6.)
15
16          More than seven weeks have now passed since the Court issued its December 4, 2019
17   notification, and two weeks have passed since Plaintiff’s January 13, 2020 deadline for
18   responding to the Court’s December 23, 2019 Order by either paying the filing fee or filing a
19   request to proceed without prepayment of the fee. To date, Plaintiff has neither paid the filing
20   fee nor requested to proceed in forma pauperis. In light of the foregoing, IT IS HEREBY
21   ORDERED AND ADJUDGED that this action is DISMISSED.
22
23   DATED: February 9, 2020
24                                      R. GARY KLAUSNER
                                        UNITED STATES DISTRICT JUDGE
25
     Presented by:
26
27         KAREN L. STEVENSON
     UNITED STATES MAGISTRATE JUDGE
28

                                                    2
